DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 September 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0222042 to Teramura et al. (”US1”), cited in Applicant’s IDS.
Regarding Claim 18, US1 describes an optical assembly (see Figs 1-3), comprising: a base plate (42); a light transmitting component (LD7 or 30) arranged on the base plate; a lens component (17/18) arranged on the base plate along an optical path of light transmitted from the light transmitting component; a supporting member (10); and an auxiliary member (44), the supporting member comprises a bottom surface that bonds to the base plate (see Fig 2), the auxiliary member comprises a bonding surface (44a) that bonds to a side surface of the supporting member, the lens component is configured to focus and couple, or collimate, an optical signal transmitted from the light transmitting component (see [0068]), and a bottom surface of the auxiliary member and a bottom surface of the lens component are both higher than a top surface of the base plate (see Fig 2). US1 does not describe the lens component and the auxiliary member formed as a one-piece structure. US1 describes both elements formed from the same material (BK7 glass, see [0012], [0072], [0081]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lens component and the auxiliary member of US1 as a one-piece structure. It has been held that forming in one piece an article that has been formerly formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation for doing so would have been to reduce the number of separate pieces to be aligned and joined. 
Regarding Claim 19, US1 describes glue (“adhesive” see [0005]-[0007]) is used to bond the bottom surface of the supporting member to the base plate and to bond the side surface of the supporting member and the bonding surface of the auxiliary member. US1 is silent as to the thickness of the glue layer. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the glue layer of US1 having a thickness less than or equal to 15 micrometers. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would have been to allow for alignment at small tolerances.
Regarding Claim 25, US1 describes the light transmitting component is a semiconductor laser (see [0066]-[0067), the optical assembly further comprises an optical fiber (30), and an optical signal transmitted from the semiconductor laser passes through the lens component before entering into the optical fiber (see Figs 1-3).
Regarding Claim 26, US1 describes on the optical path, between the lens component and the optical fiber, a beam shaping component (20, see [0009]).
Regarding Claims 27 and 28, the claim language is directed to a configuration similar to that of Claims 25 and 26, but including a light receiving component in place of a laser. It is well-known in the art that optical structures of transmitting and receiving types may generally be constructed in the same manner by swapping out a light emitting element (such as a laser) and a light receiving element. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form an optical assembly using the configuration of US1, but substituting a light receiving element in place of the laser of US1. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results. 
Regarding Claim 29, US1 describes an optical assembly, comprising: a base plate (42); a light transmitting component  (LD7) arranged on the base plate; a lens component (17/18) arranged on the base plate along an optical path of light transmitted from the light transmitting component; a supporting member (10); and an auxiliary member (44), the supporting member comprises a bottom surface that bonds to the base plate (see Fig 2), the auxiliary member comprises a bonding surface (44a) that bonds to a side surface of the supporting member, and a bottom surface of the auxiliary member and a bottom surface of the lens component are both higher than a top surface of the base plate (see Fig 2). ). US1 does not describe the lens component and the auxiliary member formed as a one-piece structure. US1 describes both elements formed from the same material (BK7 glass, see [0012], [0072], [0081]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lens component and the auxiliary member of US1 as a one-piece structure. It has been held that forming in one piece an article that has been formerly formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation for doing so would have been to reduce the number of separate pieces to be aligned and joined. 
Regarding Claim 30, US1 describes the supporting member located outside of the optical path (see Fig 2).
Regarding Claim 31, US1 describes the auxiliary member's bonding surface that bonds to the supporting member is located on a side surface of the auxiliary member that is parallel to and farther away from the optical path (see Fig 2).
Claims 18, 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0380896 to Kimura et al. (“US2”), cited in Applicant’s IDS.
Regarding Claim 18, US2 describes an optical assembly (see Figs 1-2), comprising: a base plate (10); a light transmitting component (30) arranged on the base plate; a lens component (40) arranged on the base plate along an optical path of light transmitted from the light transmitting component; a supporting member (20); and an auxiliary member (50), , the supporting member comprises a bottom surface that bonds to the base plate (see Fig 2), the auxiliary member comprises a bonding surface (50B) that bonds to a side surface of the supporting member, the lens component is configured to focus and couple, or collimate, an optical signal transmitted from the light transmitting component (see [0068]), and a bottom surface of the auxiliary member and a bottom surface of the lens component are both higher than a top surface of the base plate (see Fig 2). US2 does not describe the lens component and the auxiliary member formed as a one-piece structure. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lens component and the auxiliary member of US2 as a one-piece structure. It has been held that forming in one piece an article that has been formerly formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation for doing so would have been to reduce the number of separate pieces to be aligned and joined. 
Regarding Claim 22, US2 describes the supporting member located to the side of the auxiliary member and the lens component (see Fig 1).
Regarding Claim 29, US2 describes an optical assembly, comprising: a base plate (10); a light transmitting component  (30) arranged on the base plate; a lens component (40) arranged on the base plate along an optical path of light transmitted from the light transmitting component; a supporting member (20); and an auxiliary member (50), the supporting member comprises a bottom surface that bonds to the base plate (see Fig 2), the auxiliary member comprises a bonding surface (50B) that bonds to a side surface of the supporting member, and a bottom surface of the auxiliary member and a bottom surface of the lens component are both higher than a top surface of the base plate (see Fig 2). US2 does not describe the lens component and the auxiliary member formed as a one-piece structure. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lens component and the auxiliary member of US2 as a one-piece structure. It has been held that forming in one piece an article that has been formerly formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation for doing so would have been to reduce the number of separate pieces to be aligned and joined. 
Regarding Claim 30, US2 describes the supporting member located outside of the optical path (see Fig 1).
Regarding Claim 31, US2 describes the auxiliary member's bonding surface that bonds to the supporting member is located on a side surface of the auxiliary member that is parallel to and farther away from the optical path (see Fig 1).
Allowable Subject Matter
Claims 20, 21, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 and 21 describe the supporting member further comprising a light passing surface or a light passing hole on the optical path.
Claims 23 and 24 describe the supporting member glued on the optical component, the supporting member being installed on the base plate by means of the optical component.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874